— Appeal from a judgment of the County Court of Broome County (Cawley, J.), rendered January 11, 2011, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree.* He was subsequently sentenced, as a second felony drug offender previously convicted of a violent felony, to four years in prison to be followed by three years of postrelease supervision. Defendant now appeals, arguing solely that the agreed-upon sentence was harsh and excessive. Noting the favorable plea resolution and defendant’s criminal history, however, we discern neither an abuse of discretion by County Court nor the existence of extraordinary circumstances that would warrant a reduction of the sentence in the interest of justice (see People v Shaw, 51 AD3d 1062, 1063 [2008], lv denied 10 NY3d 964 [2008]; People v Ross, 45 AD3d 897, 897 [2007]).
Lahtinen, J.E, Stein, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed.

 While defendant agreed to waive his right to appeal as part of the plea agreement, the People have disavowed any contention that he in fact did so.